Citation Nr: 1410792	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-17 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for asbestos-related pleural plaques.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which reduced the Veteran's rating for asbestos-related pleural plaques from 30 to 10 percent, effective December 1, 2009.  While the 30 percent rating was restored effective December 1, 2009, in a March 2010 rating decision, the Veteran has continued to pursue entitlement to a rating in excess of 30 percent for such disability.     

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of an October 2013 Appellant's Brief submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim on appeal so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran was last afforded a VA examination to assess the severity of his service-connected asbestos-related pleural plaques in April 2009.  It has been asserted by the Veteran in his October 2009 notice of disagreement, and the Veteran's representative by way of a June 2010 presentation and the aforementioned October 2013 brief, that September 2009 private pulmonary function tests results demonstrated a worsening in service connected respiratory disability.  The Veteran's representative specifically argued in her October 2013 brief that the September 2009 private pulmonary function test findings warrant the assignment of a 60 percent rating under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6833 (2013).  [Close inspection of the reports from this testing appear to indicate that the results asserted to warrant the assignment of an increased rating under DC 6833 are not post-bronchodilation, which are the results used to determine the proper rating to be assigned under DC 6833, except when the results of pre-bronchodilator pulmonary function tests are normal or the examiner determines that that post-bronchodilator studies should not be conducted and states why.  38 C.F.R. § 4.96(d)(4) (2013)].  In light of the assertions and evidence set forth above suggesting an increase in severity of the Veteran's service connected asbestos-related pleural plaques; the fact that the most recent VA examination to assess the severity of this disability was conducted almost five years ago; and the necessity for rating purposes [unless medically explained why such is not the case] of obtaining post-bronchodilation pulmonary function testing results, a remand is necessary in order to afford the Veteran a VA respiratory examination to assess the current nature and severity of his service-connected asbestos-related pleural plaques.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

Additionally, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his asbestos-related pleural plaques and, thereafter, any identified records of relevant treatment that are not already of record should be obtained for consideration in the Veteran's appeal.     

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has rendered relevant treatment for his asbestos-related pleural plaques.  After securing any necessary authorization from him with regard to private treatment records, obtain all identified relevant treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, a formal determination that such records do not exist or that further efforts to obtain such records would be futile should be issued and documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding records, the Veteran should be scheduled for a VA examination to determine the severity of his service-connected asbestos-related pleural plaques.  Prior to the examination, the claims files, to include a copy of this Remand, must be made available to the examiner.  All indicated tests and studies are to be performed, to include pulmonary function testing that includes results on FVC and DLCO (SB).  If DLCO (SB) is not indicated, the examiner should explain why.  Post-bronchodilator results should be obtained unless pre-bronchodilator results are normal or the examiner determines that post-bronchodilator results should not be used and states the reason why.  The examiner should identify the current nature and severity of all manifestations of the Veteran's asbestos-related pleural plaques.  

All findings and opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner must state in the examination report that the claims files have been reviewed, and document consideration of the lay statements submitted by and on behalf of the Veteran.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include all evidence associated with the claims file since the issuance of the May 2010 supplemental statement of the case.  To the extent any benefit sought on appeal remains denied, the Veteran and his representative should be issued supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

